Citation Nr: 1231405	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bladder/urinary disability.

2.  Entitlement to service connection for a bladder/urinary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in July 2011, at which time the current appellate claim was remanded for further development to include obtaining a release from the Veteran in order to obtain records from a specified private clinician.  Such records were requested from this private clinician, but no records were subsequently provided.  All other development specifically directed by the July 2011 remand appears to have been accomplished.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the bladder/urinary disability claim.  However, despite the satisfaction of the prior remand directives, further development is still required with respect to the underlying service connection claim as addressed in the REMAND portion of the decision below.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  Service connection was previously denied for a bladder/urinary disability by a September 2006 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

3.  The evidence received since the last prior denial of service connection for a bladder/urinary disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for a bladder/urinary disability, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons stated below, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a bladder/urinary disability.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Under 38 C.F.R. § 3.310, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection was previously denied for a bladder/urinary disability by a September 2006 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1100.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the September 2006 prior denial includes statements from the Veteran, his service treatment records, and post-service medical records which covered a period through 2006.

By a June 2006 statement the Veteran contended, in part, that he had bladder problems secondary to his service-connected "scar tissue disability' (i.e., ventral hernia; cicatrix of abdominal wall).  He also intimated during the course of this claim that his bladder problems were a complication/residual of his July 1954 appendectomy and subsequent procedures/surgeries to treat an infection as a result thereof.

The Veteran's service treatment records confirm that he was hospitalized in July 1954 with complaints of cramp-like pains in his abdomen with associated nausea but no vomiting.  An appendectomy was performed, but he continued to run a temperature and other complications.  A lapartomy was performed and a subphrenic abscess was drained.  He also received a blood transfusion and other treatment during his period of hospitalization.  He was noted as being essentially asymptomatic in September 1954, went on a 30 day convalescent leave in October 1954, and was discharged to duty in January 1955.  Final diagnoses were as follows: (1) appendicitis, acute, n.e.c.; (2) abscess, subphrenic, secondary to appendicitis, acute; (3) pleurisy, acute, serous, secondary to diagnosis No. (2); and (4) malnutrition, secondary to diagnoses 2 and 3.

There was no indication of any chronic bladder/urinary disability in the service treatment records subsequent to the January 1955 discharge to duty, to include the December 1955 release from active duty examination or a December 1959 "Army" examination.  In fact, his genitourinary system was clinically evaluated as normal on both examinations.

The Board further notes that there was no indication of any bladder/urinary disability until years after the Veteran's separation from active service.  For example, there was no indication of any such disability on VA medical examinations conducted in May 1963 or April 1968.  The former specifically stated that his genitourinary system was normal.

Records beginning in 1999 note complaints of abdominal discomfort, constipation, and nausea, as well as evaluations for gastroesophageal reflux disease.  However, the medical evidence, which first specifically indicated a potential bladder disability, appears to be a copy of an August 2004 CT pelvis scan which the Veteran submitted in July 2006.  In pertinent part, this report indicated that the bladder appeared thick walled for degree of distention, and clinical correlation was recommended to exclude cystitis.

The September 2006 rating decision denied service connection for a bladder problem, among other things, finding that there was no evidence showing it was incurred in or aggravated by military service.  In pertinent part, it was noted that the service treatment records did not show treatment for a bladder problems while in the military, and that there was no medical opinion rendered that would establish a link between the claimed condition and active military duty.

The evidence added to the record since the September 2006 rating decision includes additional statements by and on behalf of the Veteran, the testimony at the April 2011 Board hearing, and additional post-service medical records which cover a period through 2011.

In his statements and hearing testimony, the Veteran indicated that he had a current bladder/urinary disability as a complication/residual of his in-service appendectomy and follow-up treatment, and/or as secondary to his service-connected ventral hernia.  Although he provided similar contentions at the time of the last prior denial, he provided more specific details in support of his request to reopen.  For example, at the April 2011 hearing, it was noted that he had a catheter for 3 months as a result of the appendectomy, that he had had bladder/urinary problems since that period, and it was indicated this was due to the catheter.

The Board further notes that the Veteran has submitted a private medical statement dated in September 2008 from T.W.W., M.D. (hereinafter, "Dr. W") in support of his claim.  In pertinent part, Dr. W noted that the Veteran had been his patient for many years, and during that time he had always had problems with his abdomen and digestion, to include diarrhea and constipation alternately.  Dr. W also noted that, in the Veteran's VA records, it was indicated that he underwent appendectomy for ruptured appendix and drainage of subphrenic abscess in July 1954 while he was ins service; that he remained in the hospital for an extended period of time and was near death at least twice during this time.  Based on the foregoing, Dr. W believed that this problem "with her [sic] natural or surgery related is probably a big portion of his source of abdominal problems and discomfort."  As such, this does provide some support for the Veteran's contentions.

In summary, the evidence submitted includes additional contentions from the Veteran providing further details as to how his current bladder/urinary disability is related to service, and he has submitted competent medial evidence which provides some support for these contentions.  As such, this evidence goes to the specific basis of the last prior denial.  Further, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a bladder/urinary disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen the previously denied claim is true without regard to the other evidence on file no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required for a full and fair adjudication of the Veteran's claim of service connection for a bladder/urinary disability.

ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a bladder/urinary disability, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

As detailed above, Dr. W's September 2008 statement indicates that there is a link to the Veteran's current abdominal problems, including constipation and diarrhea, and the in-service appendectomy.  However, it is not clear from Dr. W's statement whether the condition he is discussing specifically includes the bladder/urinary disability that is the focus of this appeal.  Moreover, Dr. W does not address the fact that there was no indication of the claimed disability in the subsequent service treatment records, nor the VA medical examinations conducted in 1963 and 1968.  Therefore, Dr. W's statement, in and of itself, does not appear to be sufficient to resolve this claim.

The Board also notes that the Veteran was accorded a VA medical examination in March 2010 regarding his claims.  In pertinent part, he was diagnosed with bladder dystonia.  However, the VA examiner stated that he could not resolve this issue without resort to mere speculation.  The rationale for this comment was that, while the Veteran did have an indwelling catheter for 3 months, which could cause irritation of the bladder itself, this was 55 years ago.  The examiner stated he had no support of current medical records or other documents "@@@ pain over the past 55 years"; there was some urology report but none directly after his time in service "@@@ chronic bladder dystonia seems likely."  The examiner emphasized that he did not swear that these two events were related, but that it would be mere speculation without the addition of medical records from private doctors for the same complaint sometime in the mid to late 1950s, 1960s, 1970s, or 1980s.

The Board observes that a speculative relationship cannot be the basis for finding that the evidence is in equipoise, or stated another way, that reasonable doubt exists.  See 38 C.F.R. § 3.102(a) (Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility).  However, the Court has also held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  

The Court acknowledged in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (Finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

Here, the March 2010 VA examiner indicated that the Veteran's VA claims folder was reviewed in its entirety, which indicates he was aware of the relevant medical history and the Veteran's contentions as detailed therein.  The examiner also provided a rationale in support of his use of the "mere speculation" language.  However, it is unclear from the exact wording of this examination report what the examiner's overall opinion is regarding the bladder/urinary disability, particularly in light of the use of "@@@" in the examination report.  Moreover, the examiner's opinion indicated that it was based upon the lack of medical or other evidence during the period from the 1950s to the 1980s.  Here, the Veteran has reported continuity of symptomatology during this period, which, pursuant to Jandreau, supra, can support a later diagnosis/opinion by a medical professional.  Moreover, there is medical evidence during this period in the form of the December 1955 release from active duty examiner, December 1959 "Army" examination, and the May 1963 VA medical examination which made findings regarding the Veteran's genitourinary system.  

The Board also notes that the March 2010 VA examiner did not address the Veteran's claim that the current bladder/urinary disability was secondary to his service-connected ventral hernia.  Granted, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held, in the context of a claimant contending secondary service connection, that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  However, it has been held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Inasmuch as a VA examination was accorded to the Veteran to address his service connection claim, in order for it to be adequate it must address all of his theories of entitlement, and this was not done in this case.

In view of the foregoing, the Board finds that the evidence of record, to include the September 2008 statement from Dr. W and the March 2010 VA examination, is not adequate for resolution of the Veteran's claim of service connection for a bladder/urinary disability.  Therefore, the Board finds that a remand is required in order to accord the Veteran a new VA medical examination which adequately addresses the nature and etiology of his current bladder/urinary disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  Id. at (a).  At (b), it provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's claimed bladder/urinary disability should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have recently treated the Veteran for his claimed bladder/urinary disability.  After securing any necessary release, the AMC/RO should obtain those records not on file.  The Veteran should be informed that he can

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his claimed bladder/urinary disability.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current bladder/urinary disability was incurred in or otherwise the result of the Veteran's active service to include as a complication/residual of his July 1954 in-service appendectomy.  Such an opinion should reflect consideration of the Veteran's contentions regarding continuity of symptomatology and that he had to use a catheter for 3 months following the surgery; as well as the evidence of the subsequent medical evidence to include the December 1955 release from active duty examination (which showed that clinical evaluation of the genitourinary system was normal), the December 1959 "Army" examination (which showed that clinical evaluation of the genitourinary system was normal), the May 1963 VA medical examination (which showed that the genitourinary system was normal)and the April 1968 VA medical examination.

If the examiner determines that the current bladder/urinary disability is not directly related to the Veteran's active service, then the examiner must express an opinion as to whether it is at least as likely as not that it was caused or aggravated by a service-connected disability to include the service-connected ventral hernia.  By aggravation the Board means a permanent increase in the severity of the underlying disability that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


